Exhibit 10.1




AGREEMENT

          This Agreement (the "Agreement") is made and entered into as of April
27, 2001 (the "Effective Date") between UAL Corporation, United Air Lines, Inc.
(hereinafter referred to as "United") and Douglas A. Hacker ("Employee") and is
intended to set forth the parties' understanding regarding certain compensation
and benefit opportunities if, and only if, Employee is employed on the dates set
forth below.
 

 1. Supplemental Retirement Plan Participation Credit.
     A. Phase One.  If Employee remains employed with United or its subsidiaries
        until he attains age 50, Employee shall receive the following:
         i.  On the date Employee attains age 50, Employee shall be credited
             with additional Years of Participation under the United Air Lines,
             Inc. Management, Administrative and Public Contract Employees
             Supplemental Defined Benefit Plan (the "Plan") so that his total
             Years of Participation (as defined under the United Airlines
             Management, Administrative and Public Contact Employees Defined
             Benefit Plan ("Qualified Plan")) will equal 25.4 Years of
             Participation on the date he attains age 50.
         ii. In the event of Employee's death after the Effective Date and
             before the date Employee would attain age 55, the Employee shall be
             credited with additional Years of Participation under the Plan
             equal to the Years of Participation credited to him under the
             Qualified Plan up to the date of his death.
    
     B. Phase Two.  If Employee remains employed by United or its subsidiaries
        after the date he attains age 50, Employee shall receive the following:
         i.   During the period between the date the Employee attains age 50 and
              the date the Employee attains age 55, Employee shall be credited
              with an additional month of Participation under the Plan for each
              month of Participation credited to him under the Qualified Plan
              after he attains age 50 until the date the Employee attains age
              55.
         ii.  If Employee terminates his employment with United and its
              subsidiaries after he attains age 50 but prior to the date he
              attains age 55, effective on the date Employee terminates his
              employment, Employee shall be paid a monthly base salary equal to
              one percent (1%) of the Employee's monthly base salary in effect
              on the date Employee terminates his employment until the date
              Employee attains age 55 ("On-call Period").Employee's salary shall
              be paid on the same payroll schedule as that for then active
              United officers.
         iii. During the On-call Period, Employee shall be entitled to
              participate in all employee benefit plans, programs or policies
              available to then current active officers of United in accordance
              with the terms of the plans, programs or policies.Employee will
              not be eligible to receive any future awards during the On-call
              Period under any equity plans or incentive plans sponsored by
              United or its subsidiaries.
         iv.  If Employee remains employed by United or its subsidiaries after
              he attains age 55, he will be credited with one-half of a month of
              Participation under the Plan for each month of Participation
              credited to him under the Qualified Plan after he attains age 55.
         v.   In no event may Employee's participation under the Plan exceed the
              maximum number of Years of Participation that may be included in
              calculating his Accrued Benefit under the Qualified Plan.
         vi.  If Employee terminates his employment with United and its
              subsidiaries after he attains age 55, his benefits under the Plan
              will be paid without any reduction for early commencement of
              benefits. In the event of Employee's death after he attains age 55
              while he is still actively employed, his surviving spouse shall be
              entitled to survivor benefits under the Plan (if she otherwise
              qualifies) without any reduction for early commencement of
              benefits.
    
     C. To the extent a benefit cannot be paid from the Qualified Plan, the
        balance of any benefit due the Employee pursuant to this Agreement shall
        be payable from the Plan.

 2. Non-Assignability; Assignment in the Event of Acquisition or Merger.  This
    Agreement and the benefits hereunder may not be assigned or transferred, by
    operation of law or otherwise, except that the rights and obligations of
    United under this Agreement shall automatically be deemed to be assigned by
    United to any corporation or entity into which United may be merged or
    consolidated or to any other successor corporation of United.
 3. Severability.  If any provision of this Agreement or the application thereof
    is held invalid, the invalidity shall not affect other provisions or
    applications of this Agreement which can be given effect without the invalid
    provisions or application in accordance with the essential intent of this
    Agreement, and to this end the provisions of this Agreement are declared to
    be severable.
 4. Confidentiality. Executive agrees to keep the terms of and circumstances
    surrounding this Agreement and of his working arrangement, as defined
    herein, confidential except that the source and amount of his income may be
    revealed as necessary for tax, loan purposes and the like.
 5. Superseded Prior Agreement(s).  This Agreement supersedes and voids any
    prior oral or written agreement relating in any way to the subject matter
    hereof which may have been entered into between the parties hereto, but
    excluding restricted stock agreements, stock option agreements entered into
    between Employee and UAL under the UAL Corporation 1981 Incentive Stock Plan
    and the UAL Corporation 2000 Incentive Stock Plan, or the NewVentures Long
    Term Incentive Plan.  Any change to this Agreement after the Effective Date
    shall be in writing and shall be executed by Employee and United.
 6. Expiration of this Agreement.  This Agreement shall expire on the earliest
    to occur of (i) Employee's cessation of employment from United for any
    reason, (ii) Employee's death, and (iii) satisfaction of United's payment
    obligations pursuant to Section 1 hereof.
 7. Applicable Law; Arbitration.  This Agreement shall be construed in
    accordance with the laws of the State of Illinois and the rights and
    obligations of the parties hereunder shall be construed and enforced in
    accordance with, and governed by the laws of the State of Illinois, without
    regard to the principles of conflicts of laws.  Any dispute or controversy
    arising under or in connection with this Agreement shall be settled
    exclusively by arbitration in Chicago, Illinois in accordance with the rules
    of the American Arbitration Association then in effect.  Judgment may be
    entered on the arbitrator's award in any court having jurisdiction.  The
    prevailing party in such arbitration shall be awarded reasonable legal fees
    and costs as determined by the arbitrator.

    
              United and Employee, having read and understood this Agreement
    and, having consulted with others as appropriate, hereby agree to be bound
    by its terms.

               IN WITNESS WHEREOF, the parties have executed this Agreement as
    of April 27, 2001 at the World Headquarters of United Air Lines, Inc., 1200
    East Algonquin Road, Elk Grove Township, Illinois 60007.
     
     

    UAL CORPORATION and   EMPLOYEE UNITED AIR LINES, INC.   By:  /s/ James E.
    Goodwin /s/ Douglas A. Hacker James E. Goodwin Douglas A. Hacker Its: 
    Chairman and Chief Executive Officer

     
     
     

     
     
     

     
    
    
     